Title: From George Washington to Major General William Heath, 1 November 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters West point 1st Novemr 1779
        
        I have your favr of yesterday. I am sorry to hear of Colo. Russells death of whose indisposition I had not known.
        Lt Colo. Shearmans right to promotion to the Rank of Lt Colo. Commandant in consequence, must be reported to the State of Connecticut by the Brigadiers of that line agreeable to the terms of the late general order, as must also the names of the subalterns of the 8th Regt intitled to promotion in consequence of Colo. Russells death. The State will signify their approbation to the Board of War, who will issue Commissions accordingly. Then, and not before, Colo. Shearman will assume his new command.
        I have this day issued a general order which will in future prevent sending Men from the Infantry and retaining their Arms.
        I have Capt. Cartwrights affair under consideration and will give you my opinion on the subject the moment I come to a determination. I am Dear Sir Your most o[bedien]t Servt
        
          Go: Washington
        
        
          P.S. Where Men of the same State, not inlisted for the War, chuse to engage for that term on condition of changing their Regiments, it has been invariably allowed.
        
      